                   Case 20-11526-BLS     Doc 69     Filed 09/08/20     Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 7

Interactive Health Solutions, Inc.                 Case No. 20-11526 (BLS)
                                                   Related Doc. No. 46
                             Debtor.
In re:                                             Chapter 7

Interactive Health Holdings Corp.                  Case No. 20-11527 (BLS)
                                                   Related Doc. No. 38
                             Debtor.
In re:                                             Chapter 7

HIS Intermediate, Inc.                             Case No. 20-11528 (BLS)
                                                   Related Doc. No. 36
                             Debtor.
In re:                                             Chapter 7

Interactive Health New York, LLC                   Case No. 20-11529 (BLS)
                                                   Related Doc. No. 36
                             Debtor.
In re:                                             Chapter 7

Health Solutions, Inc.                             Case No. 20-11530 (BLS)
                                                   Related Doc. No. 37
                             Debtor.
In re:                                             Chapter 7

Health Solutions Services, Inc.                    Case No. 20-11531 (BLS)
                                                   Related Doc. No. 38
                             Debtor.

           ORDER DIRECTING JOINT ADMINISTRATION AND PROCEDURAL
                         CONSOLIDATION OF CASES

         Upon consideration of the motion (the “Motion”)1 of the Trustee in the above-captioned

cases seeking an order directing joint administration and procedural consolidation of the


1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
Motion.

\47857307\1 00601.0823.000/492597.000
09/03/2020
                   Case 20-11526-BLS       Doc 69     Filed 09/08/20      Page 2 of 3




Debtors’ Chapter 7 cases; and it appearing that the Court has jurisdiction to consider the Motion;

and it appearing that joint administration and procedural consolidation of these cases will be in

the best interests of the Debtors’ creditors and estates, and will further the economic and efficient

administration of these cases; and it appearing that notice of the Motion was adequate and proper

under the circumstances of these cases; and it appearing that no other or further notice of the

Motion need be provided; and upon the Motion and the proceedings before the Court; and after

due deliberation; and good and sufficient cause appearing therefore; it is hereby

         ORDERED, that the Motion is GRANTED; and it is further

         ORDERED, for the reasons set forth in the Motion, the above-captioned cases shall be

procedurally consolidated and jointly administered by this Court; and it is further

         ORDERED, that the caption of the jointly administered Chapter 7 cases shall be as

follows:


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 7

Interactive Health Solutions, Inc.2                    Case No. 20-11526 (BLS)
                             Debtors.                  (Jointly Administered)

and it is further




2
 The Debtors are In re: Interactive Health Solutions, Inc., Case No. 20-11526; In re: Interactive Health
Holdings Corp., Case No. 20-11527; In re: HIS Intermediate, Inc., Case No. 20-11528; In re: Interactive
Health New York, LLC, Case No. 20-11529; In re: Health Solutions, Inc., Case No. 20-11530; and In re:
Health Solutions Services, Inc., Case No. 20-11531.


                                               2
\47857307\1 00601.0823.000/492597.000
09/03/2020
                   Case 20-11526-BLS        Doc 69     Filed 09/08/20     Page 3 of 3




         ORDERED, that a docket entry shall be made in each of the following affiliate cases:

In re: Interactive Health Solutions, Inc., Case No. 20-11526; In re: Interactive Health Holdings

Corp., Case No. 20-11527; In re: HIS Intermediate, Inc., Case No. 20-11528; In re: Interactive

Health New York, LLC, Case No. 20-11529; In re: Health Solutions, Inc., Case No. 20-11530;

and In re: Health Solutions Services, Inc., Case No. 20-11531 as follows:

                   An order has been entered in this case directing procedural
                   consolidation and joint administration of this case with the Chapter
                   7 bankruptcy case of Interactive Health Solutions, Inc., Case No.
                   20-11526 (BLS). The docket for Interactive Health Solutions, Inc.,
                   Case No. 20-11526 (BLS) should be consulted for all matters
                   affecting this case.

and it is further

         ORDERED, that nothing contained in the Motion or this Order shall be deemed or

construed as directing or otherwise effecting a substantive consolidation of the above-captioned

Chapter 7 cases; and it is further

         ORDERED, that this Court shall retain exclusive jurisdiction to enforce and interpret the

terms of this Order.




 Dated: September 8th, 2020                     BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Wilmington, Delaware                           JUDGE




                                                3
\47857307\1 00601.0823.000/492597.000
09/03/2020
